

115 HR 3287 IH: Carbon Pollution Transparency Act
U.S. House of Representatives
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3287IN THE HOUSE OF REPRESENTATIVESJuly 18, 2017Mr. Huffman introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Director of the Congressional Budget Office to calculate a carbon score for each
			 bill or resolution.
	
 1.Short titleThis Act may be cited as the Carbon Pollution Transparency Act. 2.DefinitionsIn this Act:
 (1)Carbon scoreThe term carbon score means the projected net greenhouse gas emissions that would result— (A)from the enactment and implementation of a bill or resolution; and
 (B)if the amounts authorized to be appropriated, or otherwise made available, in the bill or resolution were fully appropriated.
 (2)DirectorThe term Director means the Director of the Congressional Budget Office. (3)Greenhouse gasThe term greenhouse gas has the meaning given the term in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)).
 (4)Net greenhouse gas emissionsThe term net greenhouse gas emissions means the net quantity of all greenhouse gases emitted into the atmosphere, including emissions by sources and removals by sinks, where the total quantity of emissions for each gas is expressed as a carbon dioxide equivalent.
			3.Carbon score
 (a)In generalIn carrying out section 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653), the Director shall include in the analysis submitted to the appropriate committee of Congress the carbon score of each public bill or resolution.
 (b)Net greenhouse gas emissions baselineIn calculating the carbon score under subsection (a), the Director shall base any calculation of the increase or decrease of the level of greenhouse gas emissions on a comparison with the level of greenhouse gas emissions occurring under current law.
 (c)Scope of calculated emissionsIn calculating the carbon score under subsection (a), the Director shall consider all likely changes in net greenhouse gas emissions, including—
 (1)any changes to net greenhouse gas emissions that would directly result from activities required to carry out the bill or resolution; and
 (2)any changes to net greenhouse gas emissions that would— (A)indirectly result from activities required to carry out the bill or resolution; and
 (B)not otherwise have occurred. (d)Established best practicesIn calculating the carbon score under subsection (a), the Director shall, to the maximum extent practicable, use established best practices for estimating emissions, such as—
 (1)lifecycle analysis; and (2)internationally recognized methodologies (such as guidelines from the International Panel on Climate Change).
 (e)TimelineThe Director shall calculate the carbon score under subsection (a) on the same timeline as the Director carries out the analysis under section 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653).
 4.Authorization of appropriationsThere are authorized to be appropriated to the Director such sums as are necessary to develop the expertise and capacity required to carry out the analyses required under section 3.
		